Mr Chief Justice Marshall
delivered the opinion of the Court in this and the preceding case.
The practice of this court is, not (except in cases of absolute necessity) to deliver any judgment in cases where constitutional questions are involved, unless four judges concur in opinion, thus making the decision that of a majority of the whole coui;t. In the present cases four judges do not concur in opinion as to the constitutional questions which have been argued. The court therefore direct these cases to be reargued at the next term, under tihev expectation that a larger number Of the judges may then heqpresent.
Note. Mr Justice Johnson and Mr Justice Duvall were absent when these cases were argued.